Case: 15-11059    Document: 00513793647         Page: 1   Date Filed: 12/12/2016




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                    No. 15-11059                        FILED
                                                                December 12, 2016
                                                                   Lyle W. Cayce
UNITED STATES OF AMERICA,                                               Clerk

             Plaintiff - Appellee

v.

GUADALUPE CASTRO,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Northern District of Texas


Before JOLLY, HAYNES, and GRAVES, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:
      This    appeal    arises      from        a   district   court’s         denial             of
a mitigating role adjustment under U.S. Sentencing Guideline § 3B1.2.
Because the court’s analysis was not clearly erroneous, we AFFIRM.
                                           I.
      On April 27, 2015, Guadalupe Castro and Cynthia Uribe were arrested
for transporting six bricks of heroin weighing 5,992 grams in their vehicle,
which Castro was driving.        In post-arrest interviews, Castro and Uribe
admitted to transporting narcotics for a drug trafficking organization (“DTO”).
They confessed that, on at least two prior occasions, they had transported
    Case: 15-11059    Document: 00513793647      Page: 2   Date Filed: 12/12/2016


                                 No. 15-11059

heroin from El Paso to the Dallas/Fort Worth area, receiving $2,000 each per
trip. They also admitted to transporting heroin at least once to Albuquerque,
New Mexico, receiving $1,000 each for that trip.
      On May 13, 2015, a federal grand jury charged Castro with one count of
conspiracy to possess with intent to distribute a controlled substance. Castro
pled guilty on June 26, 2015.
      During pre-sentencing, Probation did not recommend a mitigating role
adjustment under § 3B1.2 in Castro’s Presentence Investigation Report
(“PSR”).   Despite Castro’s objection, in the PSR’s Addendum, Probation
maintained that Castro was not entitled to a § 3B1.2 adjustment, stating that:
      Using the current 2014 Sentencing Guidelines, [Castro] does not
      qualify for a mitigating role reduction based on her participation
      and involvement in the conspiracy. . . . [T]he Fifth Circuit held that
      the defendant must be ‘peripheral to the advancement of criminal
      activity.’ As a courier who committed drug-trafficking crimes on
      more than one occasion, the defendant is not peripheral to the
      advancement of criminal activity. In fact, a courier plays an
      integral role in moving narcotics north from Mexico, further into
      the United States.
      The district court reviewed, among other sentencing items, the PSR,
Addendum, and the arguments on Castro’s objection that she was entitled to a
mitigating role adjustment. And, in a pre-sentencing order, it tentatively
concluded that Castro’s objection was without merit.
      At sentencing on October 9, 2015, the district court again denied Castro’s
objection, explaining that it was “not persuaded that the defendant ha[d]
carried the defendant’s burden to prove the lower participant category.” The
court then adopted the PSR’s and Addendum’s factual findings and conclusions
as its own, as well as those expressed from the bench during the sentencing




                                        2
     Case: 15-11059       Document: 00513793647          Page: 3     Date Filed: 12/12/2016


                                       No. 15-11059

hearing. And the court sentenced Castro to sixty months of imprisonment,
supervised release for two years, and a special assessment of $100. 1
       Castro has timely appealed. She asks this Court to vacate the district
court’s judgment and remand for resentencing because: (1) the district court
committed clear error by adopting Probation’s interpretation of § 3B1.2, which
Amendment 794 clarifies is the wrong standard because it focuses on the
integral nature of Castro’s role in the drug conspiracy; and (2) the court’s error
was not harmless.
                                              II.
       The parties dispute whether Amendment 794 is retroactively applicable,
which depends on whether the Amendment is substantive or clarifying. But
we find it unnecessary to decide this question because we will treat the
Amendment as if it were retroactively applicable, which will show that Castro
does not benefit from the Amendment. 2 Thus, the issue before us is whether
the district court clearly erred by denying Castro a mitigating role adjustment
under § 3B1.2 as modified by Amendment 794.




       1 Castro and Uribe fully cooperated with law enforcement. They described the process
of getting heroin into the United States and returning money to Mexico. They also identified
stash houses, the source of the heroin in Mexico, the source’s house in Mexico, and individuals
they delivered heroin to in North Texas and New Mexico. Consequently, the court departed
twenty-seven months downward from the guideline range based on the Government’s 5K1.1
motion.

       2 We recognize that the Ninth and Eleventh Circuits have held that Amendment 794
is a clarifying amendment. United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir.
2016); United States v. Casas, 632 F. App’x 1003, 1005 (11th Cir. 2015). But the First Circuit
and other panels of this Court have declined to decide whether the Amendment is clarifying
or substantive for the same reason that we do here: the defendant could not prevail, even if
the Amendment were retroactively applicable. United States v. Cumby, No. 15-10665, slip
op. at 6 (5th Cir. July 7, 2016) (unpublished and sealed); United States v. Gomez-Valle, 828
F.3d 324, 331 (5th Cir. 2016); United States v. Morosco, 822 F.3d 1, 24 (1st Cir. 2016).

                                              3
    Case: 15-11059    Document: 00513793647      Page: 4   Date Filed: 12/12/2016


                                  No. 15-11059

                                       A.
      It is necessary to describe § 3B1.2 and Amendment 794’s impact on it
before considering whether the district court erred in its applica-tion of §
3B1.2. When Castro was sentenced, the 2014 Sentencing Guidelines were in
effect. Section 3B1.2 provided:
      Based on the defendant’s role in the offense, decrease the offense
      level as follows:
             (a) If the defendant was a minimal participant in any
             criminal activity, decrease by 4 levels.
             (b) if the defendant was a minor participant in any criminal
             activity, decrease by 2 levels.
      In cases falling between (a) and (b), decrease by 3 levels.
      The 2014 commentary explained that the decision to apply an
adjustment is “heavily dependent on the facts” and “based on the totality of the
circumstances.” U.S. SENTENCING GUIDELINES MANUAL § 3B1.2 cmt. n.3(C)
(U.S. SENTENCING COMM’N 2014) [hereinafter 2014 MANUAL]. But a “range of
adjustments” is available for a defendant who “plays a part in committing the
offense that makes him substantially less culpable than the average
participant.” Id. at n.3(A) (emphasis added). A “minimal participant” is a
defendant who is “plainly among the least culpable of those involved in the
conduct of a group.”     Id. at n.4.   A “defendant’s lack of knowledge or
understanding of the scope and structure of the enterprise and of the activities
of others is indicative of a role as a minimal participant.” Id. By contrast, a
“minor participant” is a defendant “who is less culpable than most other
participants, but whose role could not be described as minimal.” Id. at n.5.
      When Castro was sentenced, Amendment 794 was not yet effective.
Sentencing Guidelines for United States Courts, 80 Fed. Reg. 25,782, 25,782
(May 5, 2015) (stating that Amendment 794 was effective on November 1,
2015). Prompted by a study that found that § 3B1.2 “is applied inconsistently


                                       4
     Case: 15-11059        Document: 00513793647          Page: 5     Date Filed: 12/12/2016


                                        No. 15-11059

and more sparingly than the Commission intended,” the Sentencing
Commission passed Amendment 794 to resolve “a circuit conflict” and
“provide[] additional guidance . . . in determining whether a mitigating role
adjustment applies.” U.S. SENTENCING GUIDELINES MANUAL: SUPPLEMENT TO
APPENDIX C amend. 794, at 117 (U.S. SENTENCING COMM’N 2015) [hereinafter
2015 MANUAL]. Amendment 794 “left the text of § 3B1.2 unchanged but made
various revisions to the commentary.” United States v. Gomez-Valle, 828 F.3d
324, 328 (5th Cir. 2016).
       Four revisions are important here. First, the Commission specified that
the “average participant” inquiry requires courts to compare the defendant
“with the other participants ‘in the criminal activity.’” 2015 MANUAL, amend.
794, at 117.       Second, the Commission explained that “[t]he fact that a
defendant performs an essential or indispensable role in the criminal activity
is not determinative. Such a defendant may receive an adjustment . . . if he or
she is substantially less culpable than the average participant in the criminal
activity.” Id. at 116 (emphasis added). Third, the Commission added a “non-
exhaustive list of factors for [courts] to consider in determining whether to
apply a[n] . . . adjustment and, if so, the amount of the adjustment.” Id. at
118. 3 Finally, the Commission stated that “a defendant who does not have a
proprietary interest in the criminal activity and who is simply being paid to




       3 The factors are as follows: (1) “the degree to which the defendant understood
the scope and structure of the criminal activity”; (2) “the degree to which the defendant
participated in planning or organizing the criminal activity”; (3) “the degree to which
the defendant exercised decision-making authority or influenced the exercise of
decision-making authority”; (4) “the nature and extent of the defendant’s participation
in the commission of the criminal activity, including the acts the defendant performed
and the responsibility and discretion the defendant had in performing those acts”; and
(5) “the degree to which the defendant stood to benefit from the criminal activity.” Id.
at 116.

                                               5
    Case: 15-11059     Document: 00513793647      Page: 6    Date Filed: 12/12/2016


                                  No. 15-11059

perform certain tasks should be considered for an adjustment under this
guideline.” Id. at 116.
                                        B.
      We now turn to the crux of this appeal: whether the district court clearly
erred by not granting Castro a mitigating role adjustment under § 3B1.2 as
modified by Amendment 794, assuming arguendo that Amendment 794
applies. “Whether [a defendant] was a minor or minimal participant is a
factual determination that [we] review for clear error. A factual finding is not
clearly erroneous if it is plausible in light of the record read as a whole.” United
States v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005) (citations omitted).
      Castro argues that the district court erred by adopting the Addendum,
which contained Probation’s interpretation of § 3B1.2. The Addendum, Castro
claims, did not consider Amendment 794’s factors or compare her to others and
incorrectly focused on whether she played an integral role in the offense—a
factor that was never part of the analysis. Moreover, she played a lesser role
in the drug conspiracy than others in the DTO.
      The Government counters that Castro has not demonstrated clear error.
The court did not solely base its decision on the Addendum. It also considered
Castro’s arguments based on the factors outlined in Amendment 794, her
conduct, the benefit she received for her involvement, the conduct of her co-
participants, and her knowledge of the DTO, which supported a Section 5K1.1
downward departure. The court denied the reduction because it simply was
not persuaded that Castro was substantially less culpable than the average
participant.
      We agree with the Government that the district court did not clearly err
in denying Castro the mitigating role adjustment. “Amendment 794 does not
provide an affirmative right to a § 3B1.2 reduction to every actor but the


                                         6
    Case: 15-11059        Document: 00513793647   Page: 7   Date Filed: 12/12/2016


                                   No. 15-11059

criminal mastermind.” Gomez-Valle, 828 F.3d at 331 (emphasis in original).
Castro could “be a courier without being substantially less culpable than the
average participant.” E.g., United States v. Buenrostro, 868 F.2d 135, 138 (5th
Cir. 1989). And Castro bore “the burden of proving by a preponderance of the
evidence that the adjustment [was] warranted.” United States v. Miranda, 248
F.3d 434, 446 (5th Cir. 2001).
      The district court’s conclusion that Castro did not meet her burden is
plausible in the light of the whole record. First, the determination of whether
Castro was “integral” to the offense is still part of § 3B1.2’s analysis.
Amendment 794’s commentary states that a court should not refuse an
adjustment “solely because” a defendant was “‘integral’ or ‘indispensable’ to
the commission of the offense.” 2015 MANUAL, amend. 794, at 118. Because
that fact “is not determinative,” judges should also ponder whether a defendant
is “substantially less culpable than the average participant in the criminal
activity.” Id. at 116. In short, a court does not err by taking into account a
defendant’s integral role in an offense when deciding whether she is entitled
to a § 3B1.2 adjustment, as long as her role is not the sole or determinative
factor in its decision.
      By adopting the Addendum’s conclusions, the district court indicated
that Castro’s integral role in the drug trafficking conspiracy was a factor in its
decision to deny the adjustment, but the record does not support Castro’s
contention that this was the determinative or sole factor. The court had before
it the evidence presented at the sentencing hearing, the PSR, the Addendum,
and the parties’ arguments over Castro’s objections to the PSR and Addendum.
This evidence detailed Castro’s conduct in the conspiracy, as well as the




                                         7
     Case: 15-11059       Document: 00513793647         Page: 8    Date Filed: 12/12/2016


                                      No. 15-11059

conduct of other participants in the DTO, 4 including that of her co-transporter
Uribe (who received the same sentence as Castro). It also provided the court
with Amendment 794’s relevant language and comparative analysis factors
and explained how they applied to Castro. The pre-sentencing order and
holding at sentencing demonstrate that the court considered Castro’s
arguments: it simply found them without merit and was not persuaded that
Castro had carried her burden of proof. 5
       Finally, the district court’s rulings highlight the fundamental flaw in
Castro’s position: Castro bore the burden of proof, but she did not make the
showing that § 3B1.2 requires. As the commentary makes clear, § 3B1.2’s basic
inquiry is whether a defendant “play[ed] a part in committing the offense that
makes [her] substantially less culpable than the average participant” “in the
criminal activity.” 2015 MANUAL, amend. 794, at 116–17; 2014 MANUAL, §
3B1.2 cmt. n.3(A). Contrary to her assertion, Castro is not entitled to a § 3B1.2
adjustment just because she played a lesser role than others in the criminal
activity. Castro is only entitled to a mitigating role adjustment if she showed
by a preponderance of the evidence: (1) the culpability of the average




       4 The district court was aware of, among others, the individuals: (1) who loaded and
unloaded the drugs into Castro and Uribe’s vehicle on multiple trips; (2) who took Castro and
Uribe to a dealership to buy the vehicle they used to transport drugs; (3) who directed them
to the intended recipients of the drugs; (4) who was the source of the heroin in Mexico; and
(5) who they delivered heroin to in North Texas and New Mexico.

       5The court did not err by not expressly weighing Amendment 794’s factors. “[T]he
Commission expressly stated that [the factors] are nonexclusive, and they are only factors.”
United States v. Torres-Hernandez, No. 15-41654, 2016 WL 7118458, at *5 (5th Cir. Dec. 6,
2016). Moreover, the district court had enough evidence in the record before it to weigh the
Amendment’s factors. And because the parties spent significant time briefing the issue, “we
can infer the judge considered and rejected defense counsel’s points before selecting the
sentence.” Morosco, 822 F.3d at 24.

                                             8
    Case: 15-11059      Document: 00513793647        Page: 9    Date Filed: 12/12/2016


                                    No. 15-11059

participant in the criminal activity; 6 and (2) that she was substantially less
culpable than that participant.
      Castro did not make either showing. She never showed the culpability
of the average participant in the drug trafficking conspiracy. And she certainly
did not show that she was substantially less culpable than the average
participant, even assuming arguendo that the “average participant” was other
drivers in the DTO or other participants in the DTO who were in possession of
heroin with the intent to distribute. This Court has repeatedly explained that
“[i]t is improper for a court to award a [§ 3B1.2] adjustment simply because a
defendant does less than the other participants[:] . . . the defendant must do
enough less so that [s]he at best was peripheral to the advancement of the illicit
activity.” E.g., United States v. Thomas, 932 F.2d 1085, 1092 (5th Cir. 1991).
Castro, together with Uribe, helped acquire license plates for a vehicle used to
transport drugs, traveled thousands of miles on multiple trips for the DTO,
delivered kilogram amounts of heroin for the DTO, and repeatedly took drug
proceeds back to the DTO. Given this and the other information the court had
before it, it is certainly plausible that Castro was not substantially less
culpable than the average participant.           See Torres-Hernandez, 2016 WL
7118458, at *5. Consequently, the court did not clearly err in denying Castro
a § 3B1.2 adjustment.
                                          III.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




      6  The criminal activity is the crime with which Castro was charged (conspiracy to
possess with intent to distribute a controlled substance).

                                           9
   Case: 15-11059       Document: 00513793647   Page: 10   Date Filed: 12/12/2016




JAMES E. GRAVES, JR., Circuit Judge, dissenting:
      Because I would conclude that Amendment 794 is clarifying and that the
district court clearly erred in denying the mitigating role adjustment, I
respectfully dissent.
      U.S.S.G. §3B1.2 provides that:

      Based on the defendant's role in the offense, decrease the offense
      level as follows:
             (a) If the defendant was a minimal participant in any
             criminal activity, decrease by 4 levels.
             (b) If the defendant was a minor participant in any criminal
             activity, decrease by 2 levels.
      In cases falling between (a) and (b), decrease by 3 levels.

U.S.S.G. §3B1.2.

      The commentary to 3B1.2 provides that there are a range of adjustments
available for a defendant who plays a part in an offense making him
“substantially less culpable than the average participant.” An example is “a
defendant who is convicted of a drug trafficking offense, whose participation in
that offense was limited to transporting or storing drugs and who is
accountable under 1.3 only for the quantity of drugs the defendant personally
transported or stored may receive an adjustment under this guideline.”
U.S.S.G. § 3B1.2, cmt. n.3(A) (emphasis added). A “minimal participant” is a
defendant who is “plainly among the least culpable of those involved in the
conduct of a group” and a “defendant’s lack of knowledge or understanding of
the scope and structure of the enterprise and of the activities of others is
indicative of a role as a minimal participant.” U.S.S.G. § 3B1.2, cmt. n.3(A), 4.
Whereas a “minor participant” is a defendant “who is less culpable than most
other participants, but whose role could not be described as minimal.” U.S.S.G.
§ 3B1.2, cmt. n.5.

                                       10
   Case: 15-11059     Document: 00513793647     Page: 11   Date Filed: 12/12/2016


                                 No. 15-11059

      The commentary to 3B1.2 was amended after Castro was sentenced.
Amendment 794, which went into effect on November 1, 2015 states that it:
      [P]rovides additional guidance to sentencing courts in determining
      whether a mitigating role adjustment applies. Specifically, it
      addresses a circuit conflict and other case law that may be
      discouraging courts from applying the adjustment in otherwise
      appropriate circumstances. It also provides a non-exhaustive list
      of factors for the court to consider in determining whether an
      adjustment applies and, if so, the amount of the adjustment.

U.S.S.G. Manual, supp. to app. C, amend. 794 at 116, 80 Fed. Reg. 25,782-01,
25,792-93, 2015 WL 1968941 (May 5, 2015). The amendment added to Note
3(C) the following:
            In determining whether to apply subsection (a) or (b), or an
      intermediate adjustment, the court should consider the following
      non-exhaustive list of factors:
            (i) the degree to which the defendant understood the scope
            and structure of the criminal activity;
            (ii) the degree to which the defendant participated in
            planning or organizing the criminal activity;
            (iii) the degree to which the defendant exercised decision-
            making authority or influenced the exercise of decision-
            making authority;
            (iv) the nature and extent of the defendant's participation in
            the commission of the criminal activity, including the acts
            the defendant performed and the responsibility and
            discretion the defendant had in performing those acts;
            (v) the degree to which the defendant stood to benefit from
            the criminal activity.
            For example, a defendant who does not have a proprietary
      interest in the criminal activity and who is simply being paid to
      perform certain tasks should be considered for an adjustment
      under this guideline.
            The fact that a defendant performs an essential or
      indispensable role in the criminal activity is not determinative.
      Such a defendant may receive an adjustment under this guideline
      if he or she is substantially less culpable than the average
      participant in the criminal activity.


                                      11
   Case: 15-11059     Document: 00513793647      Page: 12    Date Filed: 12/12/2016


                                  No. 15-11059


U.S.S.G. § 3B1.2, cmt. n.3(C).
      While the issue of whether Amendment 794 is clarifying or substantive
has been previously presented, this court has declined to address it, as does
the majority here. See United States v. Gomez-Valle, 828 F.3d 324, 330-31 (5th
Cir. 2016) (“We conclude that it is unnecessary to resolve whether Amendment
794 was a substantive change or instead only clarifying because even if it were
applied   retroactively,   it   would   not   affect   Gomez-Valle’s   sentence.”;
“[A]ssuming, without deciding, that Amendment 794 is ‘clarifying’ and should
be considered on appeal, it does not affect the outcome in this case.”). See also
United States v. Cumby, No. 15-10665, slip op. at 6 (5th Cir. July 7, 2016)
(unpublished and sealed). However, the Ninth and Eleventh circuits have
already held that this amendment is clarifying and, thus, applies retroactively.
See United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016); United
States v. Casas, 632 F. App’x 1003, 1005 (11th Cir. 2015).
      Regardless of whether the Commission explicitly stated that the
amendment is clarifying, the language of the amendment is clearly intended
to be clarifying and merely confirms the result [a court] would reach apart from
it.” United States v. Huff, 370 F.3d 454, 466 & n.19 (5th Cir. 2004). Further,
the only altered language is in the commentary – not in the guideline itself.
Id. With regard to the amendment not being listed as applying retroactively,
this court has allowed amendments that conflict with its prior interpretation
to apply retroactively. United States v. Palacios, 756 F.3d 325, 326 (5th Cir.
2014); United States v. Fitzhugh, 954 F.2d 253, 255 (5th Cir. 1992). Thus, I
would conclude that the amendment is clarifying.
      The majority concludes that, even if the amendment is clarifying, the
district court’s decision that Castro was not entitled to a mitigating role
reduction was not clearly erroneous. I disagree. Probation incorrectly focused

                                        12
   Case: 15-11059     Document: 00513793647     Page: 13   Date Filed: 12/12/2016


                                 No. 15-11059

on whether Castro played an integral role, which is not the determining factor.
(“In fact, a courier plays an integral role in moving narcotics north from
Mexico, further into the United States.”) The district court also adopted the
supplemented PSR. The majority essentially concludes that the district court
denied the reduction because it was not persuaded that Castro was not
integral. In other words, the district court appears to have “solely” based its
decision on Castro’s integral role. That is error.
      Additionally, the record indicates that Castro was indeed “substantially
less culpable.” The fact that Castro and Uribe received the same sentence is
of no significance. Uribe’s case or whether she is entitled to the adjustment is
not before this court. We are only concerned with the actual conduct of the
various parties in the conspiracy. Even as between Castro and Uribe, Castro
is less culpable.   Castro was driving Uribe’s vehicle – they were merely
splitting the driving time. Other individuals loaded and unloaded the drugs.
The $697 was located in Uribe’s purse.          Uribe admitted that she had
transported narcotics multiple times, but was not always accompanied by
Castro. Neither Castro nor Uribe appears to have understood the scope of the
activity, i.e., they both thought they were transporting cocaine. There is no
indication that Castro participated in planning or organizing the distribution,
that she had any decision-making authority, or that she had any proprietary
interest – she was merely being paid a flat fee to perform a task.           The
commentary explicitly provides that those are all factors to be considered in
determining whether a mitigating role adjustment should apply.
      Castro is clearly less culpable than the suppliers or the importers or the
people who accepted delivery of the drugs or arranged all of the details or paid
them, or the individual who picked her and Uribe up, secured a hotel room for
them, purchased a new car registered to Uribe and arranged for new tags when


                                       13
    Case: 15-11059        Document: 00513793647          Page: 14     Date Filed: 12/12/2016


                                       No. 15-11059

the car broke down. Those individuals would be the average participants and
these facts indicate that Castro was substantially less culpable than the
average participants. 1 Further, Castro, who was a flat fee driver, did not have
a “proprietary interest,” was “simply being paid to perform certain tasks” and
was “peripheral to the advancement of the illicit activity.” See United States
v. Thomas, 932 F.2d 1085, 1092 (5th Cir. 1991); see also U.S.S.G. § 3B1.2, cmt.
n.3(A),(C). Clearly, Castro should be considered for an adjustment even if her
role as a driver was essential or indispensable to the criminal activity.
       Accordingly, I would conclude that the district court erred in denying the
adjustment. Moreover, the district court also had the option of granting Castro
a minimal participant adjustment or an adjustment as a participant whose
culpability fell between that of a minor and a minimal participant. With a
minor-role adjustment and based on U.S.S.G. § 2d1.1(a)(5), Castro’s guideline
range would have fallen from 87-108 months to 51-63 months. With a minimal
participant adjustment, the range would fall to 41-51 months. Thus, the error
was not harmless.
       For these reasons, I would reverse and remand for resentencing.
Therefore, I respectfully dissent.




       1 The majority states that Castro did not show that she was less culpable than the
“average participant, even assuming arguendo that the ‘average participant’ was other
drivers . . . .” However, it is unclear as to what other drivers the majority is referring other
than Uribe. Also, the record does not support the majority’s assertion that Castro helped
acquired license plates for the DTO’s vehicle. The vehicle was registered to Uribe and the
plates were picked up from an individual in Fort Worth. Additionally, Castro did not know
the amounts of currency transported on return trips.

                                              14